Citation Nr: 0707744	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for yellow fever.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a heart condition.

4.  Entitlement to a compensable rating for inactive 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the veteran, in a March 2005 statement 
appears to raise a claim of disability compensation under 
38 U.S.C.A. § 1151 for urinary incontinence.  This matter is 
REFERRED to the RO for the appropriate action.  

Additionally, in numerous statements the veteran appears to 
raise a claim for an earlier effective date of the dependence 
of his daughter.  A February 2003 RO letter reports that the 
issue was being "referred for the pertinent action," but 
the record does not contain any evidence of action taken on 
this issue.  This matter is REFERRED to the RO for the 
appropriate action.


REMAND

The veteran was scheduled for a RO hearing on April 20, 2005.  
The veteran subsequently submitted a statement in April 2005 
in which he requested that the hearing be rescheduled.  There 
is no indication that any action was taken on this request.  
38 C.F.R. § 3.303(a) and (c) state that every claimant has 
the right to a hearing.  Consequently, a remand is required 
for the RO to respond to this request.  

Additionally, the claims file includes no recent treatment 
records, other than an April 2003 VA examination.  The 
veteran has submitted numerous statements reporting treatment 
for a variety of conditions, however.  See, e.g. July 2005 
statement (reporting treatment for dog attack).  The RO 
should ask the veteran if he has received either VA or 
private treatment for any of the claimed disabilities, and, 
if he has, those records should be requested.  

Accordingly, the case is REMANDED for the following action:

1. The RO should respond to the request 
for a rescheduled hearing.

2.  The RO should verify whether the 
veteran has received medical treatment 
for a heart condition, malaria, yellow 
fever, or tuberculosis.  If the veteran 
answers in the affirmative, the records 
should be obtained.  

3.  Following any additional development 
deemed appropriate, the claims should 
again be reviewed.  If any of the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case and allow the appellant an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



